COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IRENE CARBAJAL,                              §              No. 08-18-00081-CR

                     Appellant,               §                 Appeal from the

 v.                                           §          County Criminal Court No. 2

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §               (TC# 20170C10979)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 17, 2018. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 17, 2018.

       IT IS SO ORDERED this 19th day of October, 2018.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.